DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PROSECUTION IS HEREBY REOPENED.  A new ground rejection under USC 103 rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below: 
/YEMANE MESFIN/           Supervisory Patent Examiner, Art Unit 2462                                                                                                                                                                                             



Response to Arguments
Applicant’s arguments regarding rejection under USC 103 in the appeal brief filed on 11/19/21 are mood due to new ground rejection. New ground rejection cites new paragraphs (such as [0879], [0884] and etc. of Park4) to enhance the clarity of the rejection and to address some of the applicant’s arguments, even though the same prior art references are used. For example, only Park4 is cited to address the all 3 claim limitations related to “determine … “ in the independent claim 1, which is different from the corresponding rejection in the final office action dated 4/19/22 wherein the both Park3 and Park4 are used to address these 3 claim limitations. Please see details in the office action below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11239987 (hereinafter P11239987) in view of Park3 (US 20190372696 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
For claim 1, P11239987 discloses one or more non-transitory computer-readable storage media including computer executable instructions for supporting time division duplexing (TDD) in a narrowband internet-of-things (NB-IoT) system (claim 1 “One or more non-transitory computer-readable storage media including computer executable instructions for supporting time division duplexing (TDD) in a narrowband internet-of-things (NB-IoT) system, wherein the instructions, when executed by one or more processors, cause the one or more processors to”): 
	receive a narrowband master information block (MIB-NB) (claim 1 “receive a narrowband master information block (MIB-NB)”); 
determine, based on the MIB-NB, a system bandwidth value (claim 6 “wherein the N bits of the MIB-NB further indicate a system bandwidth (BW)”; note that N bits is a value); 
determine, based on the system bandwidth value, one or more bits of the MIB-NB (claim 6 “wherein the N bits of the MIB-NB further indicate a system bandwidth (BW)”); 
determine, based on the one or more bits of the MIB-NB, a carrier (claim 1 “determine, based on the MIB-NB, information associated with a carrier”); 
determine, based on the MIB-NB, that a narrowband system information block type 1 (SIB I-NB) is to be transported on a second carrier or the carrier (claim 1 “determine, based on the MIB-NB, that a narrowband system information block type 1 (SIB I-NB) is to be transported on a first carrier or a second carrier”); 
(claim 1 “in response to determining that the SIB1-NB is to be transported on the first carrier, identify, based at least in part on the MIB-NB, bandwidth information”); and 
	receive the SIB1-NB on the identified carrier (claim 1 “receive, based on the one or more PRB offset values, a narrowband system information block type 1 (SIB1-NB) on the carrier”). 
P11239987 is silent on but Park3, the carrier is a non-anchor carry and the second carry is an anchor carrier ([0028] “receive NPSS and NSSS through an anchor carrier, while transmitting and receiving signals through a non-anchor carrier in SIB1-NB”). OOSA would be motivated to apply the known technique of Park3 to the known processors of P11239987 to yield a predictable result of using a proper carrier to transmit a specific type of message according to MPEP 2143(A).
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Park3 above to the system disclosed by P11239987 for the benefit of using a proper carrier to transmit a specific type of message ([0028] of Park3).
For claim 9, P11239987 discloses one or more non-transitory computer-readable storage media including computer executable instructions for supporting time division duplexing (TDD) in a narrowband internet-of-things (NB-IoT) system (claim 1 or ”): 
	receive a narrowband master information block (MIB-NB) (claim 1 or 8 “receive a narrowband master information block (MIB-NB)”); 
determine, based on the MIB-NB, a system bandwidth value (claim 6 “wherein the N bits of the MIB-NB further indicate a system bandwidth (BW)”; note that N bits is a value); 
determine, based on the system bandwidth value, one or more bits of the MIB-NB (claim 6 “wherein the N bits of the MIB-NB further indicate a system bandwidth (BW)”); 
determine, based on the one or more bits of the MIB-NB, a first carrier (claim 8 “determine, based on the MIB-NB, information associated with a carrier”); 
determine, based on the MIB-NB, that a narrowband system information block type 1 (SIB I-NB) is to be transported on a second carrier or the first carrier (claim 8 “determine, based on the MIB-NB, that a narrowband system information block type 1 (SIB I-NB) is to be transported on a first carrier or a second carrier”); 
in response to determining that the SIB 1-NB is to be transported on a non-anchor carrier, identify, based at least on the one or more bits of the MIB-NB, an identity of the non-anchor carrier that transports the SIB 1-NB (claim 8 “in response to ”); and 
receive the SIB1-NB on the identified the first carrier (claim 8 “receive the SIB1-NB on the identified first carrier”). 
P11239987 is silent on but Park3, the carrier is a non-anchor carry and the second carry is an anchor carrier ([0028] “receive NPSS and NSSS through an anchor carrier, while transmitting and receiving signals through a non-anchor carrier in SIB1-NB”). OOSA would be motivated to apply the known technique of Park3 to the known processors of P11239987 to yield a predictable result of using a proper carrier to transmit a specific type of message according to MPEP 2143(A).
Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Park3 above to the system disclosed by P11239987 for the benefit of using a proper carrier to transmit/receive a specific type of message ([0028] of Park3).
	Claim 11 is rejected because it is the corresponding receiving apparatus claim of claim 1 and has the same subject matter.
	Claim 19 is rejected because it is the corresponding transmitting apparatus claim of claim 11 and has the similar subject matter.
	As to claims 2, 12 and 20, P11239987 in view of Park3 discloses claims 1, 11 and 19, P11239987 further discloses the information is to indicate that the non-anchor carrier is operating in guard band mode, in-band mode, or standalone mode (claim 2 wherein the information associated with the carrier is to indicate that the carrier is operating in guard band mode, in-band mode, or standalone mode”).
	As to claims 3, 13 and 21, P11239987 discloses claims 2, 12 and 20, P11239987 further discloses receive additional system information block (SIB) information on an anchor carrier, the non-anchor carrier, or another non-anchor carrier (claim 3 “receive additional system information block (SIB) information on the carrier or a second carrier, wherein the second carrier is operating in guard band mode, in-band mode, or standalone mode”).
	As to claims 4, 14 and 22, P11239987 in view of Park3 discloses claims 3, 13 and 21, P11239987 further discloses the information is to indicate that the non-anchor carrier is adjacent to the anchor carrier (claim 4 “wherein the information associated with the carrier is to indicate that the carrier is adjacent to the second carrier”).
As to claims 5, 15 and 23, P11239987 in view of Park3 discloses claims 3, 13 and 21, P11239987 further discloses: N bits of the MIB-NB indicate that the non-anchor carrier is operating in guard band mode or in-band mode; and N is an integer (claim 5 “N bits of the MIB-NB indicate that the carrier is operating in guard band mode or in-band mode; and N is an integer”).
As to claims 6, 16 and 24, P11239987 in view of Park3 discloses claims 5, 15 and 23, P11239987 further discloses the N bits of the MIB-NB further indicate a system bandwidth (BW) that is associated with the anchor carrier and the non-anchor carrier wherein the N bits of the MIB-NB further indicate a system bandwidth (BW) that is associated with the carrier and the second carrier”).
	As to claims 7, 17 and 25, P11239987 in view of Park3 discloses claims 6, 16 and 24, P11239987 further discloses one bit out of the N bits is used to identify the system BW as 5 or 15 MHz when the system BW is an odd system bandwidth or as 10 or 20 MHz when the system BW is an even system bandwidth (“In the guard band mode, the PRB immediately adjacent to the edge PRB of LTE is positioned at .+-.2.5 kHz from the channel raster in the case of the bandwidths of 10 MHz and 20 MHz. In the case of 3 MHz, 5 MHz, and 15 MHz, the center frequency of the anchor carrier may be positioned at .+-.7.5 kHz from the channel raster by using the guard frequency band corresponding to the three subcarriers from the edge PRB”, [0139] in view of the parent claims; note that 5MHz and  15MHz are odd system bandwidth and 10MHz and 20 MHz are even system bandwidth).
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Park3 above to the system disclosed by P11239987 for the benefit of using a proper carrier to transmit/receive a specific type of message ([0028] of Park3).
As to claims 8 and 18, P11239987 in view of Park3 discloses claims 3 and 13, P11239987 further discloses: N bits of the MIB-NB indicate which one of multiple standalone carriers is the non-anchor carrier, and N is an integer (claim 7 “N bits of 
N is an integer”). 
	As to claim 10, P11239987 in view of Park3 discloses claim 9, P11239987 further discloses each of the anchor carrier and the non-anchor carrier is operating in guard band mode, in-band mode, or standalone mode (claim 9 “wherein each of the first carrier and the second carrier is operating in guard band mode, in-band mode, or standalone mode”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Park3 (US 20190372696 A1) in view of Park4 (US 20190253231 A1).
	For claim 1, Park3 discloses one or more non-transitory computer-readable storage media including computer executable instructions for supporting time division duplexing (TDD) in a narrowband internet-of-things (NB-IoT) system (“in order to support the NB-IoT operation in all TDD UL/DL configurations, it is necessary to assume that the non-anchor carrier operation of the UE is mandatory”, [0223]), wherein the instructions, when executed by one or more processors, cause the one or more processors to:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
information block-narrowband (MIB-NB) is received” or [0160] “The NPBCH carries the Master Information Block-Narrowband (MIB-NB), which is the minimum system information that the NB-IoT UE should know to access the system” and [0201] “NB-IoT supports four operation modes (In-band SamePCI, In-band DifferentPCI, guard band, standalone). The operation mode of an anchor-carrier is transmitted in the MIB-NB of the NPBCH”); and 
	receive a narrowband system information block type 1 (SIB1-NB) on the non-anchor carrier (“receiving System Information Block 1-Narrow Band ( SIB1-NB) through a second carrier”, [0013] and “the second carrier may correspond to a non-anchor carrier”, [0018]). 
	Park3 does not specifically state but Park4, in the same field of endeavor of 5G wireless communication, discloses: 
determine, based on the MIB-NB, information that includes system bandwidth value ([0457] “a user equipment may be notified of a system bandwidth using unused bits or reserved bits or unused states of an MIB-NB”); 
determine, based on the system bandwidth value, one or more bits of the MIB-NB ([0884] “the remaining 7 states or 2 bits may be used to represent bandwidth information of a system” or [0457] “a user equipment may be notified of a system bandwidth using unused bits or reserved bits or unused states of an MIB-NB”).; 
2 bits in an MIB-NB, the A-state of 4 states (A, B, C, D) may mean that the SIB1-NB is transmitted on an anchor-carrier. The B-state of the 4 states may mean that the SIB1-NB is transmitted on a non-anchor carrier having an offset of X (e.g., 1PRB) with respect to an anchor-carrier. The C-state of the 4 states may mean that the SIB1-NB is transmitted on a non-anchor carrier having an offset of Y (e.g., −X) with respect to an anchor-carrier. The D-state of the 4 states may mean that the operation mode of a non-anchor carrier on which the SIB1-NB is transmitted is different from the operation mode of an anchor-carrier” ). OOSA would be motivated to apply the known technique of Park4 to the known processors of Park3 to yield a predictable result of determining a non-anchor carrier based on MIB-NB according to MPEP 2143(A).
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Park4 above to the system disclosed by Park3 for the benefit of determining a non-anchor carrier on which SIB1-NB is received ([0457] of Park4). 
	Claim 9 is rejected because it is a minor variation of claim 1 with SIB1-NB being transported on an anchor carrier or a non-anchor carrier (instead of a non-anchor carrier only in claim 1), which is disclosed by the Abstract of Park3 or Park4.
	Claim 11 is rejected because it is the corresponding receiving apparatus claim of claim 1 and has the same subject matter.
	Claim 19 is rejected because it is the corresponding transmitting apparatus claim of claim 11 and has the similar subject matter.
As to claims 2, 12 and 20, Park3 in view of Park4 discloses claims 1, 11 and 19, Park3 further discloses wherein the information is to indicate that the non-anchor carrier is operating in guard band mode, in-band mode, or standalone mode (“NB-IoT supports three operation modes of in-band, guard band, and stand-alone”, [0131] and [0016]-[0018] “[0016] … herein is a base station for transmitting a signal to a terminal in a wireless communication system supporting Narrow Band-Internet of Things (NB-IoT) … [0017] … transmit System Information Block 1-Narrow Band (SIB1-NB) through a second carrier [0018] [0018] Herein, the first carrier may correspond to an anchor-carrier, and the second carrier may correspond to a non-anchor carrier”).
	As to claims 3, 13 and 21, Park3 in view of Park4 discloses claims 2, 12 and 20, Park3 further discloses to receive additional system information block (SIB) information on an anchor carrier, the non-anchor carrier, or another non-anchor carrier (suggested by [0183] -[0184] “SIB1-NB (SystemInformationBlockType1-NB) may be transmitted … it is required to transmit at least 4 DL subframes on the anchor-carrier for the NB-IoT service, and at least 5 DL subframes should be secured for the random access response and the CarrierConfigDedicated-NB transmission for the non-anchor carrier configuration”),  wherein the anchor carrier is operating in guard band mode, in-band mode, or standalone mode and wherein the other non-anchor carrier is operating in guard band mode, in-band mode, or standalone mode (“NB-IoT ”, [0131]).
	As to claims 4, 14 and 22, Park3 in view of Park4 discloses claims 3, 13 and 21, Park3 further discloses wherein the information is to indicate that the non-anchor carrier is adjacent to the anchor carrier (“the first carrier may correspond to an anchor-carrier, and the second carrier may correspond to a non-anchor carrier”, [0018], and selecting the non-anchor carrier adjacent to the anchor carrier is a design choice according to MPEP 2143(F)).
As to claims 5, 15 and 23, Park3 in view of Park4 discloses claims 3, 13 and 21, Park4 further discloses wherein: N bits of the MIB-NB indicate that the non-anchor carrier is operating in guard band mode or in-band mode; and N is an integer ([0549] “… the corresponding non-anchor carrier is the in-band operation mode may be aware based on only information (information obtained from the reserved bits of an MIB-NB) on the non-anchor carrier”; note that reserved bits are counted in an integer since a bit is a smallest unit of measurement). OOSA would be motivated to apply the known technique of Park4 to the known processors of Park3 to yield a predictable result of determining system bandwidth and non-anchor carrier according to MPEP 2143(A).
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Park4 above to the system disclosed by Park3 in order determining system bandwidth ([0457] of Park4).
As to claims 6, 16 and 24, Park3 in view of Park4 discloses claims 5, 15 and 23, Park4 further discloses wherein the N bits of the MIB-NB further indicate a system a user equipment may be notified of a system bandwidth using unused bits or reserved bits or unused states of an MIB-NB”). OOSA would be motivated to apply the known technique of Park4 to the known processors of Park3 to yield a predictable result of determining system bandwidth and non-anchor carrier according to MPEP 2143(A).
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Park4 above to the system disclosed by Park3 in order determining system bandwidth ([0457] of Park4).
	As to claims 7, 17 and 25, Park3 in view of Park4 discloses claims 6, 16 and 24, Park3 further discloses wherein one bit out of the N bits is used to identify the system BW as 5 or 15 MHz when the system BW is an odd system bandwidth or as 10 or 20 MHz when the system BW is an even system bandwidth (“In the guard band mode, the PRB immediately adjacent to the edge PRB of LTE is positioned at .+-.2.5 kHz from the channel raster in the case of the bandwidths of 10 MHz and 20 MHz. In the case of 3 MHz, 5 MHz, and 15 MHz, the center frequency of the anchor carrier may be positioned at .+-.7.5 kHz from the channel raster by using the guard frequency band corresponding to the three subcarriers from the edge PRB”, [0139] in view of the parent claims; note that 5MHz and 15MHz are odd system bandwidth and 10MHz and 20 MHz are even system bandwidth. If system BW has an odd system bandwidth with a value being either 5 MHz or 15 MHz, the most efficient way to provide this information is to use one bit of N bits in MIB-NB 
	As to claims 8 and 18, Park3 in view of Park4 discloses claims 3 and 13, Park4 further discloses wherein: N bits of the MIB-NB indicate which one of multiple standalone carriers is the non-anchor carrier, and N is an integer ([0457] “an SIB1-NB is transmitted on a non-anchor carrier, a user equipment may be notified of a system bandwidth using unused bits or reserved bits or unused states of an MIB-NB”). 
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Park4 above to the system disclosed by Park3 for the benefit of determining a non-anchor carrier on which SIB1-NB is received ([0457] of Park4)
	As to claim 10, Park3 in view of Park4 discloses claim 9, Park3 further discloses wherein each of the anchor carrier and the non-anchor carrier is operating in guard band mode, in-band mode, or standalone mode (“NB-IoT supports three operation modes of in-band, guard band, and stand-alone”, [0131]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANYE WU/Primary Examiner, Art Unit 2462